Third District Court of Appeal
                               State of Florida

                         Opinion filed December 9, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D20-1431
                         Lower Tribunal No. 90-11516
                            ________________


                                Johnny Brady,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Jose L. Fernandez, Judge.

      Johnny Brady, in proper person.

      Ashley Moody, Attorney General, and Michael W. Mervine, Assistant
Attorney General, for appellee.


Before EMAS, C.J., and GORDO and BOKOR, JJ.

      PER CURIAM.
      Johnny Brady appeals the summary denial of his motion for post-conviction

relief under Florida Rule of Criminal Procedure 3.800(a). Brady argues his sentence

was illegal because the trial court failed to give him full “credit for prison time

previously served on his original probationary split sentence.” Villalona v. State,

289 So. 3d 15, 16 (Fla. 3d DCA 2019). As the record before us does not conclusively

establish that Brady is not entitled to relief, we reverse and remand.

      In 1990, Brady was charged with several offenses, for which he was later

sentenced to three years of probation. Following multiple probation violations,

Brady was resentenced to a term of 25 years in prison followed by 10 years of

probation.

      After serving the incarcerative portion of that sentence and being released on

probation, Brady again violated his probation by committing new criminal offenses.

Following a probation violation hearing, on March 13, 2014, the trial court revoked

Brady’s probation and resentenced him to 40 years in prison with credit for time

served. The sentencing judge initially believed Brady was entitled to 12 years credit

time served, but after a discussion with defense counsel, instead clarified Brady

would receive “all credit for time served.” No further discussion occurred on the

record, yet the sentence executed the same day reflects only 2,128 days—about 5.8

years—of credit for time served.




                                          2
      On August 4, 2020, Brady filed the instant rule 3.800 motion, arguing his 40-

year sentence violated due process because the trial court failed to credit him for all

time served on his original probationary split sentence as of the time of his probation

revocation. The trial court summarily denied Brady’s motion, stating that it failed

to show the sentence was illegal or in excess of what the law allows. “The trial court

failed to reference or attach any records refuting the appellant’s allegations.”

Swanson v. State, 825 So. 2d 507, 507 (Fla. 1st DCA 2002).

      “[A] defendant who, pursuant to a probationary split sentence, serves time in

state prison, is released on probation, violates that probation, and is thereafter

resentenced to prison, is entitled to credit for the time he previously served in state

prison.” Villalona, 289 So. 3d at 16 (citations omitted). In this case, the trial court

denied Brady’s claim relying on and citing to cases pertaining to gain time.

             Instead, the trial court should have determined 1) whether
             defendant is entitled to credit for time previously served in
             State prison; 2) if so, the number of days defendant served
             in State prison as part of the incarcerative portion of his
             probationary split sentence prior to being placed on
             probation; 3) whether the trial court, at the time of his
             sentencing following his probation violation hearing,
             properly directed the Department of Corrections to
             calculate and credit defendant for time previously served
             in State prison; and 4) whether defendant waived his right
             to any or all of the credit for time previously served in
             State prison.

Id. (citations omitted).




                                          3
      The record before us fails to conclusively refute Brady’s claim that he has not

received full credit for time served. See Fla. R. App. P. 9.141(b)(2)(D). Thus, we

reverse the order and remand for further proceedings. “If the trial court again enters

an order summarily denying the motion, the court shall attach record excerpts

conclusively showing that the appellant is not entitled to any relief.” Taylor v. State,

970 So. 2d 370, 371 (Fla. 3d DCA 2007).

      Reversed and remanded.




                                           4